 VERNON DEVICES, INC.475Vernon Devices, Inc.andLocal445, InternationalBrotherhoodof Teamsters, Chauffeurs, Warehouse-men and Helpersof America and Local 531,Interna-tionalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpersof America, Party to theContract.Local 531,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandLocal 445, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica and Vernon Devices, Inc., Party to the Con-tract.Cases 2-CA-13241 and 2--CB-5556December11, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn August 21, 1974, Administrative Law Judge Ber-nard Ness issued the attached Decision in this proceed-ing.Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified below.As more fully set forth in his Decision, the Adminis-trative Law Judge found that the Employer and Local531, IBT, respectively had violated Sections8(a)(1),(2), and (3) and 8(b)(1)(A) and (2) of the Act and thatthe Charging Party, Local 445, IBT, had been selectedby a majority of the employees in an appropriate unitas their exclusive collective-bargaining representative.In his view, however, the unlawful assistance the Em-ployer provided to Local 531, IBT, and the "ephe-meral" discharge of every employee in the unit becausethey refused to accept representation by Local 531 orjoin that Union, but persisted in their desire for rep-resentation by Local 445, did not require the imposi-tion of a bargaining order to effectuate the purposes ofthe Act. In support of that conclusion he relied on theBoard's decision inMr.Wicke, Ltd.,172 NLRB 1680(1968).We do not agree. In our view,Mr.Wicke,whichpredatedNL.R.B. v. Gissel Packing Co., Inc.,395 U.S.575 (1969), is readily distinguishable on the facts andthe law.In this case, the effect of the unlawful assistancerendered Local 531 by the Employer and the dis-criminatory discharge of all the employees in the unit,when the Employer learned that they wished to berepresented by Local 445 and refused to accept theUnion favored by the Employer, cannot be cured bytraditional remedies. The mass discharge, stemmingonly from the employees' attempt to select their ownbargaining representative, whether ephemeral or not,cannot but have a telling and lasting effect on the em-ployees in the unit. That effect cannot be eradicatedmerely by making the employees whole for theminimalwages lost and the posting of a notice that the Em-ployer was found to have violated the Act and has beenordered not to violate the Act again in a like manner.The Employer's readiness to enforce its choice of abargaining representative for its employees over thatwhich they had chosen for themselves, and the extentto which it was willing to go to achieve that purpose,harshly demonstrated its contempt for the rights of itsemployees, and we cannot presume it will be so readilyforgotten.A free and fair election, in these circum-stances, is unlikely.We conclude, contrary to the Administrative LawJudge, that an order requiring the Respondent to bar-gain with Local 445 is necessary in order to remedy theRespondent's unfair labor practices and to effectuatethe purposes of the Act, and shall amend his recom-mended Order and notice accordingly.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge, as modified below, andhereby orders that Respondent Vernon Devices, Inc.,New York, New York, its officers, agents, successors,and assigns, and Respondent Local 531, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, its officers, agents, andrepresentatives, shall take the action set forth in theAdministrative Law Judge's recommended Order, asmodified herein:1. Insert the following as paragraph A,2,(e) and re-letter the succeeding paragraphs accordingly:"Upon request, recognize and bargain collectivelywith Local 445, IBT, as the exclusive collective-bar-gaining representative of the employees in the appro-priate unit, and, if an agreement is reached, embody itin a signed agreement."IMember Fanning adopts the Administrative Law Judge's finding thatthe Respondent did not violate Sec 8(a)(5) of the Act,pro forma,becausethere was no exception, and concurs in the conclusion that Respondent'sunfair labor practices can be remedied only by issuing a bargaining order215 NLRB No. 62 476DECISIONSOF NATIONALLABOR RELATIONS BOARD2. Substitute the attached Appendixes A and B forthose of the Administrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsAct givesall employeesthe rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collectivebargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT recognize or deal with Local 531,testifiedBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as therepresentative of our employees unless and until ithas been certified by the National Labor RelationsBoard as the exclusive bargaining representative ofour employees.WE WILL NOT give any force or effect to the Janu-ary 23, 1974, agreement made with said Local 531or to any renewal, extension, modification, or sup-plement thereof.WE WILL NOTassistsaid Local 531 in any othermanner to become the representative of our em-ployees.WE WILL NOT discharge or otherwise discriminateagainst any employee to encourage activities insupport of Local 531 or to discourage activities onbehalf of Local 445, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers, or any other labor organization.WE WILL NOTin any like or related mariner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILLrecognize and, upon request, bargaincollectively with Local 445, IBT,as the exclusivecollective-bargaining representative of our em-ployees and embody any agreement that may bereached in a signed contract.WE WILL withdraw and withhold all recognitionfrom Respondent Local 531 as the representativeof our employees for the purposes of collectivebargaining,unless and until the said labor organi-zation shall have been duly certified by the Boardas the exclusive representative of such employees.WE WILL make whole the following named em-ployees for any loss of pay they may have sufferedas a result of their discharge on March 5, 1974.Josephius BennettJose NavarroVictor ContrerasJose OtaloraVictor GalindoJohn ProcidanoFrancisco GarciaJesus ReinaDominick Infante isAlberto SaldarriagaJorge MarquezEugene StrolloCarlos MunozJuan VasquezWE WILL jointly and severally with said Local531 reimburse all present and former employeesexcept for those who joined Local 531 prior toexecution of the January 23, 1974, agreement, forany initiation fees, dues, or other moneys, paid orwithheld from them pursuant to the aforesaidagreement or to any agreement superseding it.VERNON DEVICES, INCAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTO ALL MEMBERS OF LOCAL 531, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA AND ALL EMPLOYEES OF VERNON DEVICES, INC.WE WILL NOT act as the collective-bargaining re-presentative of the employees of Vernon Devices,Inc., unless and until we have been certified by theNational Labor Relations Board as the exclusiverepresentative of such employees.WE WILL NOT give any force or effect to our con-tract with Vernon Devices, Inc., executed on Janu-ary 23, 1974, or to any modification, extension,renewal,or supplement thereto.WE WILL jointly and severally with Vernon De-vices, Inc., reimburse their present and former em-ployees, except those who joined us prior to execu-tion of the January 23, 1974, contract, for anyinitiation fees, dues,or other moneys paid or with-held from them pursuant to the aforesaid agree-ment or to any agreement superseding it.LOCAL 531, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICADECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: These caseswere heard before me on May 30-31 and June 18, 1974, at VERNON DEVICES, INC.477New York, New York, on a consolidated complaint' issuedby the General Counsel of the National Labor RelationsBoard. The amended complaint alleges that Vernon Devices,Inc., herein called Respondent Company, and Local 531,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called RespondentLocal 531, have engaged in unfair labor practices within themeaning of Section 8(a)(1), (2), (3), and (5) and Section8(b)(1)(A) and (2) of the Act, respectively. Both Respondentshave denied the commission of any unfair labor practices. Atthe conclusion of the hearing the parties waived oral argu-ment and indicated they intended to file briefs. Neither Re-spondent Local 531, who had requested and was granted anextension of time to file a brief, nor Respondent Companyfiled any brief.Upon the entire record,' including my observation of thewitnesses, and after due consideration of the brief filed by theGeneral Counsel, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYing representative of its employees notwithstanding that Lo-cal 531 did not represent an uncoerced majority of the em-ployees and on about January 23, 1974, the Company andLocal 531 executed a collective-bargaining agreement con-taining a union-security provision and that the contractingparties have maintained and enforced this contract despitethe fact that Local 531 did not represent an uncoercedmajority of the employees at the time of execution of thecontract or at any time thereafter. The General Counsel con-tends that by engaging in the foregoing conduct, when Local531 did not represent an uncoerced majority of the em-ployees, the Company violated Section 8(a)(1), (2), and (3) oftheAct and, correspondingly, Local 531 violated Section8(b)(1)(A) and (2) of the Act. The complaint further allegesthat the Company violated Section 8(a)(5) and (1) of the Actby refusing to recognize the Charging Party, Local 445, onor about February 27, 1974, as the bargaining representativeof the employees. Finally, the complaint alleges that theCompany violated Section 8(a)(3) and (1) of the Act by dis-charging its employees, 14 in number, on March 5, 1974,because of their support for Local 445 and their refusal to joinor assist Local 531.The facts found herein are based on the pleadings and theadmissions made at the hearing. The Company, a New Yorkcorporation, is engaged in the manufacture, sale, and distri-bution of tools and other mechanical equipment, and relatedproducts at its place of business in Mount Vernon, New York.During the year preceding the issuance of the complaint,which period is representative of its annual operations, itpurchased and caused to be transported and delivered to itsplace of business, within the State of New York, tools, equip-ment, and other goods and materials valued in excess of$50,000, of which goods and materials valued in excess of$50,000 were transported and delivered to its place of busi-ness in interstate commerce directly from outside the State ofNew York. The parties agree and based on the foregoing, Ifind that the Company is engaged in commerce and in opera-tions affecting commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the parties agree, and I find thatLocal 445 and Local 531 are labor organizations within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. IntroductionThe complaint alleges that on about November 28, 1973,the Company recognized Local 531 as the exclusive bargain-'The original order consolidating cases, consolidated complaint, andnotice of hearing was issued on April 19, 1974, and was predicated uponcharges filed by Local 445, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, herein called Local 445, onMarch 4 and served on March 5, 1974, on the respective Respondents OnMay 6, 1974, theRegionalDirector for Region 2 issued an amended orderconsolidating cases, consolidated complaint, and notice of hearing2An obvious but significant error appears on p 16, 1 22 of the transcriptThe word "September" is hereby corrected to read "December "B.TheRecognitionof Local 531The evidence relating to the circumstances surrounding therecognition of Local 531 was adduced through the testimonyof Herbert Burstein, a member of the law firm representingthe Company during the period relevant herein and duringthe hearing.'Apart from Burstein who was called by theCompany's counsel, no other witnesses were called by eitherRespondent.'The uncontradicted testimony of a number of employeescalled by the General Counsel disclosed that in the summerof 1973 they were solicited outside the plant by representa-tives of Local 531 to sign authorization cards on its behalf.None of those who testified signed a Local 531 authorizationcard.We now turn to the testimony of Burstein. He testified hereceived a telephone call from the Company's general coun-sel,Myron Shapiro, asking him to represent the Company ina labor relations matter Burstein was told that Local 531 hadrequested recognition. Burstein met with Shapiro and New-mark, vice president of the Company, on September 13,1974.5At this meeting, Newmark related that CharlesKranitz,6Local 531's vice president, had approached himand demanded recognition, claiming he had authorizationcards from a majority of the employees.' Burstein then ad-vised the Company of his view of the law, including the rightto ask for an election if there was a good-faith doubt of Local53 I's majority.' Burstein then called Kranitz in the pres-3Mr Burstein's participation at the hearing was limited to his appearanceas a witness on the third day of the hearing4 Jerome Newmark, the Company's vice president was called as a 43(b)witness by the General Counsel His testimony was limited only to furnish-ing the names of the employees on the payroll during the pertinent periodsherein5Burstein said he received the call from Shapiro within a week prior tothe meeting of September 136Sometimes incorrectly spelled Cranitz in the transcript7According to Burstein, Newmark placed this request for recognition at"either the first week in September or shortly before our meeting " 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDence of his client and in response to his inquiry, Kranitz saidhe had a majority. Burstein then informed Kranitz he wouldinstruct the Company to negotiate an agreement with Local531. Burstein further testified he had dealt with Kranitz inthe past and Kranitz never made any misrepresentations tohim. Burstein met with Kranitz on September 26 at whichtime they discussed provisions of a contemplated contract.Burstein testified he did not know the precise date when theCompany extended recognition but that it was after his meet-ing with the Company on September 13 and before September26, when he met with Kranitz. He stated there would havebeen no purpose in his meeting with Kranitz on September26 unless the Company had already recognized Local 531.Burstein's explanation leads me to the logical conclusion thatrecognition was extended between September 13 and Septem-ber 17. It was on this latter date that Burstein sent a letterto Kranitz confirming the date of September 26 for a meetingbetween the two. Under these circumstances, it is hardlylikely Burstein would have arranged to meet with Kranitz forpurposes of negotiations had the Company not yet extendedrecognition. Although the precise date of recognition cannotbe determined from the record, as will be shown below, Local531 did not represent a majority of the employees during theentire period from September 13 through September 26. Byletter dated October 19 to Kranitz, Burstein itemized severalproposals for a contract and also requested that Kranitz makeavailable to him copies of the authorization cards. As Bur-stein stated in his letter, "I do not want to be in the positionof signing an agreement where the Union does not representat least the majority of the employees. My clients are pre-pared to go forward, subject to all applicable provisions of thelaw and with the complete rgservation of their rights if, infact, you do represent a majority of the employees."9 In re-sponse to Burstein's request for the cards, Kranitz appearedat his office in the second or third week of November. Kranitzshowed him six cards. What next occurred is best describedin Burstein's testimony which follows:A. It was my understanding that at the time he ob-tained the cards there were 14 employees in all. Six werenot enough. I said that wouldn't do it.He said there were three cards that had been mis-placed in the back of an automobile and the automobilehad been traded in or some other cocamamy. I don'trecall at this moment and that the cards were not availa-ble, but there were such cards.I think I spoke with either Joe Buttalucci or withCarmine Valenti, and they assured me that was so. Iwanted confirmation because Charlie said he had notobtained the cards. They had been obtained by someoneelse in the union.Q. Did at any time thereafter the three cards make anappearance?A. Not to me they didn't. They may have been in thishearing, but I never saw them.Q. To your knowledge, were there at any time morethan six cards?8Local 531 had not shown any cards to the Company9G C Exh 4A. To my knowledge, there were only six cards shownto me. That's all I know of, six cards.1°Bursteinalso testified as follows:In any event, I did not at that time compare the signa-tures, and I didn't check the cards against the list ofemployees as of the date when the cards were obtained,but I did ask Mr. Kranitz whether these were regularemployees or those who qualified as employees withinthe meaning of the act.He assured me that he did. I accepted his assuranceand proceeded with the completion of the contract andthat was my sole and total connection with the matter.Burstein had no list of names of the employees in the unit. Allhe had was a total number of the employees in the unit by jobcategories as of the time the Union requested recognitionwhich he said "would be either the first or second week inSeptember." The collective-bargaining agreement betweenthe Company and Local 531 was executed on January 23,1974, effective as of January 1, 1974. The contract containedan otherwise valid union-security clause requiring member-ship in Local 531 and also contained a check-off provision.C.The Majority Question Relating to Local 531The parties stipulated and I find that the appropriate bar-gaining unit consisted of all production employees and ma-chine operators, excluding clerical and office employees,guards, professional employees, and all supervisors as definedin Section 2(11) of the Act.The General Counsel presented eight witnesses who wereemployed since before August 1, 1973 and, at the time of thehearing, were still employed in the bargaining unit." Eachcredibly testified he had at no time signed an authorizationcard on behalf of Local 531. In addition to the above em-ployees, the following named bargaining unit employees whobegan their employment during the week appearing alongsidetheir names credibly testified they likewise never signed Local531 authorization cards:12CarlosMunoz(9/9-9/15/73)Jose Navarro(10/4-10/20/73)Juan Vasques(10/28-11/3/73)AlbertoSaldarnaga(1/21-1/26/74)No authorization cards on behalfof Local 531were pre-sented at the hearing.Seventeen names are listed as havingbeen employed in unit classifications duringthe week of Sep-tember 9-15, 1973.Included are the namesof theeight listed10 The word "cocamamy" used by Burstein in his testimony is a colloqui-alism which, in the context used, here would reasonably be interpreted tomean a weird story straining one's credulity Buttalucci and Valenti, men-tioned in his testimony, were two business agents of Local 531" Strollo, Procldano, Marquez, Relna, Contreras, Garcia, Infante, andGomez12Their names first appear on the list (G C Exh 5) for the pay periodshown but there is nothing which discloses the specific date of employment VERNON DEVICES, INC.479in footnote 11,supra,and Carlos Munoz who commenced hisemployment during that week, all of whom never signedLocal 531 authorization cards. Included also in the list of 17are Gabriel Valencia, terminated on September 14, and JohnBonuomo, a college student employed only for the summerand who was terminated on September 17. For purposes ofdetermining the number of employees in the bargaining unit,Iwould not include Bonuomo. The sole evidence as to hisemployment status is what appears alongside his name in thelistproduced by the Company-"college student-summeronly." The Board excludes such employees where there is noexpectation of permanent employment."Moreover, it isclear the Company did not consider the summer employeesaswithin the unit.14 In this connection, Burstein, whenquestioning Kranitz as to the number of cards asked Kranitz,"whether these were regular employees or those who quali-fied as employees within the meaning of the Act." Bursteinalso stated the number in the unit was 14 or possibly less atthe time of the request for recognition. Interestingly, duringthe period from August 1 through September 1, 1973, therewere no more than 14 regular employees in the unit. Duringthis same period, also on the payroll were two to three sum-mer employees. During the week of September 2-8, 1973, 15regular employees were listed and 2 summer employees. Ac-cordingly, I find that during the week ending September 15,there were no more than 16 employees to be considered at anygiven time that week. Since at least eight employees, andpossibly nine if we were to include Munoz, did not authorizeLocal 531 to represent them, Local 531 did not represent amajority at any time that week. Nor did Local 531 attain amajority at any time thereafter. Fifteen names appear on thelist as having been employed in unit job classifications duringthe September 16-22 week and from September 16 throughDecember 1, no more than 16 were employed in the bargain-ing unit during any given period. At the time the Companyand Local 531 executed their contract on January 23, 1974,17 employees were in the bargaining unit. Of this number, 12employees, including Saldarriaga, had not signed Local 531authorization cards. 15E.The Dischargeof theUnit EmployeesThe facts summarized below are based on the credible andundisputed testimony of employeeMarquez,substantiallycorroborated by employee Strollo. As stated above, Newmarkwho was present throughout the hearing, was questioned onlyabout the payroll. Kranitz was also present throughout thehearing but was not calledas a witness.On February 28, the Company called a meeting of theemployees and introduced Kranitz and another Local 531agent,Martinez, to the employees. They were told a contracthad been executed with Local 531. When employee Marquezquestioned Local 531's status, stating that the employeesnever authorized that labororganizationto represent them,Kranitz responded that a majority had signed up for Local531. The employees were then asked by Kranitz to sign cardsproviding for medical benefits.16 The employees refused.The following day Kranitz reappeared at the plant and toldthe employees of the contractual benefitsand againmet witha blanket refusal from the employees to sign the medicalbenefit cards. Again on March 5 Kranitz returned to theplant and spoke to the employees about the benefits under thecontract but once more was unsuccessfulin obtaining signa-tures on the medical benefit cards. A committee of threeemployees, Marquez, Procidano, and Strollo, then met withNewmark, GeneralManagerBecker and Shop ForemanGanz. Marquez told Newmark he had signed a card for Local445 and none of the employees wanted Local 531 to representhim.Newmark then told Marquez he was discharged forsigning aLocal 445 card. When Marquez remarked that allthe men signed cards for Local 445, Newmark said they wereallfired.Newmark then told all the men they were dis-charged. All the employees then punched out, 1 hour beforetheir normal quitting time. The testimony does not shedmuch light on how their return was arranged but, in anyevent, the employees returned to work the following morningat the regular time with no furtherrecriminations.Fourteenemployees were subjected to this short-lived discharge."Discussion and ConclusionsD. The Demand forRecognitionby Local 445On February 15, 1974, Local 445 Business RepresentativeRobert Drexler gave employee Eugene Strollo membershipcards in behalf of Local 445. That evening about 15 em-ployees in the 16-man unit met at Strollo's home. Of these,12 employees credibly testified they signed membership ap-plications for Local 445. These cards, authenticated at thehearing by each witness, were turned over to Local 445 byFebruary 21. By letter to the Company dated February 26,Local 445 requested recognition. The following day the Com-pany refused to extend recognition to Local 445. I find thatat the time of the refusal of recognition, Local 445 repre-sented a majority of the unit employees.13Brown-Forman DistillersCorporation,118NLRB 454(1957),NL.R B. v Joclin Manufacturing Company,314 F 2d 627 (C A 2, 1963)14CfHarveyRussell,145NLRB 1486 (1964)15 Saldarriagafirstbegan his employment sometime during that week butthere is no evidencewhether hewas alreadyemployed on January 23 Evenif he were to be excludedLocal 531 clearly did not havea majority1.The assistance to Local 531It is well settled that an employer violates Section 8(a)(2)and (1) of the Act and a labor organization violates Section8(b)(1)(A) of the Act when the employer extends and theunion accepts recognition when the union does not representan uncoerced majority of the employees in the appropriateunit." Similarly an employer renders illegal assistance to alabor organization in violation of Section 8(a)(2) and (3) ofthe Act and a union violates Section 8(b)(2) and (1)(A) of theAct when the parties execute a collective-bargaining agree-16Although not clearly explained in the recordand becauseno card wasoffered as an exhibit, I can only assume the benefits to be provided werepursuant to the Union's welfare fund referred to in the collective-bargainingagreementexecuted by the parties on January 2317Eugene Strollo, John Procidano, Jorge Marquez,JesusReina, VictorContreras,VictorGalindo, Francisco Garcia, Dominick Infante, JoseOtalora, Carlos Munoz, Jose Navarro, Juan Vasquez, Josephius Bennett,and Alberto Saldarriaga18International Ladies Garment Workers Union, AFL-CIO (Bernhard-Altman Texas Corp.) v NLR.B.,366 U.S. 731, 738 (1961). 480DECISIONSOF NATIONALLABOR RELATIONS BOARDment containing a union-security provision requiring em-ployees as a condition of continued employment to becomeand remainmembers in the union, if, at the time of theexecution of the agreement, the labor organization has notbeen properly designated or certified as the representative ofa majority of the unit employees.19The burden of proof of establishing the lack of majoritystatus on the part of the allegedly assistedunionremains atall times throughout the proceeding with the General Coun-sel. the record herein contains sufficient probative evidence toestablish that at all times relevant Local 531 did not possessa majority. Recognition was extended sometime between Sep-tember 13 and September 26, the exact date not being ascer-tainable from the record. No authorization cards were pro-duced at the hearing to support Local 531's claim of majority.On the other hand, a majority of the employees in the unitcredibly testified they did not sign any authorization cards onbehalf of Local 531 Sometime in the second or third week inNovember the Company wanted assurance of Local 531'sclaim of majority status. As the company attorney testified,he did not make a conventional card check. Since he was notin possession of the names of the employees in the unit, onecan hardly consider his investigation of Local 531's majoritymore than a form of blind faith in Kranitz's representationthat he had nine cards, three of which had disappeared underweird circumstances. None of the cards were produced andtheGeneral Counsel provided credited testimony that amajority of the employees never did sign Local 531 authonza-tion cards. Nor, as described earlier, did Local 531 representa majority of the bargaining unit employees on January 23,when the parties executed a contract providing for manda-tory union membership and also including a checkoff provi-sion.No testimony was adduced at the hearing to showwhether or not the provisions of the contract were enforcedbut in light of the admissions of both Respondents at thehearing to the allegations in the complaint, I accordingly findthat the Company and Local 531 maintained in effect andenforced the contract executed on January 23, 1974. In lightof the above, I find that the Company rendered unlawfulassistanceand support to Local 531 in violation of Section8(a)(2) and (1) of the Act by recognizing it as the representa-tive of the Company's employees when Local 531 did notrepresent a majority of the employees in the bargaining unitand Local 531 violated Section 8(b)(1)(A) of the Act by ac-cepting such recognition. I further find that the Companyviolated Section 8(a)(1), (2), and (3) and Local 531 violatedSection 8(b)(1)(A) and (2) of the Act by entering into, main-taining, and enforcing a collective-bargaining agreement con-taining a union-shop clause requiring employees, as a condi-tionof their continued employment to become and remainmembers of Local 531,at a timewhen Local 531 did notrepresent a majority of the employees in the bargainingunit.2019Hi Temp, Inc.,203 NLRB 753 (1973),Kona-SurfHotel,201 NLRB 139(1973),Interpace Corporation,189 NLRB 132 (1971)20 Since neither Respondent filed a brief and the parties waived oralargument, their defense to the General Counsel's contention of lack ofmajority remains unknown or speculative Even if the argument were to beadvanced that the majority should be determined as of the date the requestfor recognition was made, which I do not adopt, the record shows that atno time during the period from August 1 through September 8, 1973, werethere more than 15 employees to be considered in the bargaining unit, the2.The dischargesThe undisputed and uncontroverted testimony disclosedthat on March 5, 1974, on being told the employees all sup-ported Local 445 and did not want Local 531 as their bargain-ing representative, the Company discharged all the em-ployees one hour before their normal quitting time. That theywere reinstated the following morning under unexplainedcircumstances does not make their discharges any less illegal.Accordingly, I find the discharges of the employees named infootnote17, supra,to be violative of Section 8(a)(1) and (3)of the Act.3.The refusal to recognize Local 445The General Counsel contends that an appropriate remedyshould include a bargaining order. I have found above thatwhen the Company refused to recognize Local 445 on Febru-ary 27, 1974, Local 445 represented a majority of the em-ployees in the stipulated appropriate bargaining unit. TheGeneral Counsel contends that the unlawful assistance toLocal 531 and the unlawful discharge of the employees makea fair election impossible and a bargaining order is appropri-ate.Apart from the unlawful assistance rendered to Local531, the only retaliatory action taken against the employeesby the Company once Local 445 appeared on the scene wasthe ephemeral discharge-the loss of one hour near the closeof the working day on March 5 but then the immediatereinstatement the following morning. Under these circum-stances, I do not believe it would effectuate the purposes ofthe Act to impose a bargaining order. Rather the employeesshould have the opportunity to express their preference in aBoard-conducted election." Accordingly, I shall dismiss the8(a)(5) allegation in the complaint.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Company set forth insection III, above, occurring in connection with its operationsset forth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Vernon Devices, Inc. is an employer engaged in com-merce within the meaning of Section 2(6) and (7)-of the Act.2 Locals 445 and 531, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,are labor organizations within the meaning of Section 2(5) ofthe Act.3.By granting recognition to Respondent Local 531 asexclusive bargaining representative when said labor organiza-tion did not represent a majority of the employees in ansummer employees having been excluded During this period eight em-ployees had never signed Local 531 cards Thus, it is apparent that were weto consider a period prior to September 13 to determine the majority, Local531 did not reach that goal21Mr Wicke, Ltd,172 NLRB 1680 (1968) VERNON DEVICES, INC.481appropriate unit,RespondentCompanyviolated Section8(a)(2) and(1) of the Act.4.By accepting such recognition,RespondentLocal 531violated Section8(b)(1)(A) of the Act.5.By entering into and maintaining a collective-bargainingagreement containing union-security andcheckoff provi-sions, at a time when RespondentLocal 531 didnot representa majority of the employees in an appropriateunit, and byenforcing said provisions,RespondentCompany violatedSection 8(a)(1), (2), and(3) of the Act andRespondent Local531 violated Section 8(b)(1)(A) and (2) of the Act.6.By discharging the following named employees, the Re-spondent Company has violated Section 8(a)(3) and(1) of theAct.Eugene StrolloVictor GalinoJohn ProcidanoFrancisco GarciaJorge MarquezDominick InfanteJesus ReinaJose OtaloraVictor ContrerasCarlos MunozJose NavarroJosephius BennettJuan VasquezAlberto Saldarriaga7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8.The Respondents have not engaged in any other unfairlabor practicesas alleged inthe complaint.The RemedyIn order to effectuate the policies of the Act, the Respond-ent Company will be ordered to withdraw and withholdrecognition from Local 531 as the bargaining representativeof the employees in the appropriate unit,and RespondentLocal 531 will be ordered to cease acting as the exclusivebargaining representative of such employees,unless and untilRespondentLocal 531 has been certified by theBoard as theexclusive bargaining representative of such employees, andboth Respondents will be ordered to cease and desist fromgiving any force or effect to their collective-bargaining agree-ment executed January 23, 1974, or any modification, exten-sion, renewal, or supplement thereto.In view of the admissions that the provisions of the con-tract which included a mandatory union-security clause havebeen maintained and enforced, the Respondents will be re-quired jointly and severally to reimburse all present and for-mer employees, except those excluded below, for all initiationfees, dues, or other moneys paid or checked off pursuant tothe unlawfulunion-security agreement,22 or any modifica-tions, extensions,renewals, supplements thereto, or any su-perseding agreement. Reimbursement, however, will not beordered for those employees who may have voluntarily joinedRespondent Local 531 prior to January 23, 1974, the date onwhich the collective-bargaining agreement was executed.It having been found that the Respondent Company un-lawfully discharged the above-named employees, I shallrecommend that it be ordered to make them whole for theloss of earnings suffered by reason of the discrimination by22 Interest at the rate of 6 percent per annum shall be added to suchinitiation fees, dues, or other moneys so paid or checked offpayment to each of them the sum they would have earned butfor the discrimination.I shall also recommend that the Respondents post appro-priate noticesUpon the foregoing findings of fact and conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:23ORDERA Respondent, Vernon Devices, Inc., its officers,agents,successors,and assigns, shall1.Cease and desist from.(a) Recognizing or dealing-with Respondent Local 531 asthe bargaining representative of its employees unless and untilRespondent Local 531 shall have been certified by theBoard as the exclusive bargaining representative of such em-ployees.(b) Assisting Respondent'Local 531 in any other mannerto become the collective-bargaining representative of its em-ployees.(c)Giving effect to, performing, or in any way enforcingthe collective-bargaining agreement executed with Respond-ent Local 531 on January 23, 1974, covering its employees,or to any modification, extension, renewal or supplementthereto; provided however that nothing herein shall requireRespondent Company to vary or abandon any wage, hour,seniority, or other substantive feature of its relations with saidemployees which have been established in the performance ofany such agreement or to prejudice the assertion by suchemployees of any rights they may have thereunder.(d) Encouraging membership in, or activities on behalf of,Respondent Local 531, or discouraging membership in, oractivities on behalf of, Local 445, by discriminating againstits employees in regard to their hire or tenure of employmentor any terms of conditions of employment.(e) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action, which is necessaryto effectuate the policies of the Act:(a)Withdraw and withhold all recognition from Respond-ent Local 531 as the representative of its employees for thepurposes of collective bargaining, unless and until the saidlabor organization shall have been duly certified by the Boardas the exclusive representative of such employees.(b) Jointly and severally with Respondent Local 531 reim-burse each of its present and former employees except thosewho joined said labororganizationprior to execution of thecontract on January 23, 1974, for any and all initiation fees,dues, and other moneys, if any, paid by or withheld fromthem pursuant to the terms of the aforesaid collective-bar-gaining agreement,together with interest at the rate of 6percent per annum.23 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Make whole the employees named above for loss ofearnings they may have suffered by reason of the discrimina-tion against them in the manner set forth in the section of thisDecision entitled,"Remedy."(d} Preserve and,upon request,make available to theBoard or its agents, for examination and copying,all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary andrelevant to determine the amount of backpay due under thetermsof this recommended Order.(e) Post at its Mount Vernon, New York, plant, in both theEnglish and Spanish language, copies of the attached noticemarked "Appendix A."24 Copies of said notice, on formsprovided by the Regional Director for Region 2, after beingduly signed by Respondent Company's representative, shallbe posted by Respondent Company immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all places wherenotice to its employees are customarilyposted.Reasonablesteps shall be taken by Respondent Company to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(f) Post at the same places and under the same conditionsas set forth in (e), above, as they are forwarded by the Re-gional Director, copies of Respondent 531's notice marked"Appendix B."(g)Mail signed copies of the attached notice marked "Ap-pendix A" to the Regional Director for posting at Respond-ent 531's offices and meeting halls.(h) Notify the Regional Director, in writing, within 20 daysfrom the date of this Order, what steps the Respondent Com-pany has taken to comply herewith.B. Respondent, Local 531,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Acting as the exclusivebargainingrepresentative of the24 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder ofthe NationalLaborRelations Board "Respondent Company's employees for the purpose of collec-tive bargaining,unless and until it shall have been certifiedby the Board as the exclusive representative of said em-ployees.(b) Giving any force or effect to the collective-bargainingagreement with Respondent Company executed on January23, 1974, covering the Respondent Company's employees, orto any modification, extension, renewal, or supplementthereto.2. Take the following affirmative action, which is necessaryto effectuate the policies of the Act:(a) Jointly and severally with Respondent Company reim-burse each of the Respondent Company's present and formeremployees, except those who joined Respondent Local 531prior to execution of the contract on January 23, 1974, forany and all initiation fees, dues, and other moneys, if any,paid by or withheld from them pursuant to the terms of theaforesaid collective-bargaining agreement, together with in-terest at the rate of 6 percent per annum.(b) Post at its offices and meeting halls in both the Englishand Spanish language, copies of the attached notice marked"Appendix B."25 Copies of said notice, on forms providedby the Regional Director for Region 2, after being duly signedby Respondent 531's representative, shall be posted by Re-spondent 531 immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by Re-spondent 531 to insure that said notices are not altered,defaced or covered by any other material.(c) Post at the same places and under the same conditionsas set forth in (b), above, as they are forwarded by the Re-gionalDirector, copies of Respondent Company's noticemarked "Appendix A."(d)Mail signed copies of the attached notice marked "Ap-pendix B" to the Regional Director for posting at the Re-spondent Company's plant as heretofore directed(e)Notify the Regional Director for Region 2, in writing,within 20 days from the date of the Order, what steps Re-spondent 531 has taken to comply herewith.25 See fn24, supra